Name: Commission Regulation (EEC) No 538/93 of 9 March 1993 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  food technology;  means of agricultural production;  agricultural activity;  agricultural policy
 Date Published: nan

 10. 3 . 93 Official Journal of the European Communities No L 57/19 COMMISSION REGULATION (EEC) No 538/93 of 9 March 1993 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 2 (2) thereof ; whereas, in order to prevent discri ­ mination under the general premium scheme, it is neces ­ sary to include that possibility in that option ; Whereas it is also appropriate to reseolve certain ques ­ tions of drafting or certain technicalities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Articles 4b (8), 4c (4) 4d (8) and 4e (5) thereof, HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 125/93 laid down rules on a few special problems left unresolved by the reform of the common agricultural policy in the beef and veal sector ; whereas, furthermore, it has proved necessary to supplement certain provisions in the detailed imple ­ menting rules ; whereas Commission Regulation (EEC) No 3886/92 (3) should be adjusted accordingly ; Whereas the restriction of animals eligible for the deseasonalization premium to castrated male bovine animals has made this scheme accessible to additional Member States ; whereas, as a result, the final date for determining the eligible Member States should be changed, and the special features of the system for gran ­ ting the special premium at the time of slaughter should be taken into account : Article 1 Regulation (EEC) No 3886/92 is hereby amended as follows : 1 . in Articles 4, 28, 35 and 41 , 'submission' is replaced by 'lodging' ; 2. the first indent of Article 8 ( 1 ) is replaced by the following : '  grant of premium for the first or second age bracket and combined grant for the two age brackets together, provided that their production structure so allows (option A), or' ; 3 . the first indent of Article 15 (c) is replaced by the following : '  two months before slaughter or from the date on which animals for which an application has been made in respect of the first or second age bracket are first placed on the market ; in this case, only those animals which, on the starting date of the retention period, fall within the age brackets provided for in Article 2 (2), shall be eligible,' ; 4. in Article 19, '31 December 1992', is replaced by '28 February 1993'; 5. the second sentence of Article 21 (2) is replaced by the following : 'The application shall be accompanied by the national administrative documents, save in the case of animals which have received the special premium exclusively pursuant to former Article 4a of Regula ­ tion (EEC) No 805/68 and in the case of Member States applying Article 15 (a) hereof.'; Whereas the creation of additional rights to the suckler cow premium, due to the increase in the maximum milk reference quantity and to the abolition of the limit of 10 animals in mixed holding eligible to claim this premium, makes it necessary to lay down detailed rules for the allo ­ cation of such rights to individual producers ; whereas those detailed rules mustcover inter alia the lodging and content of applications, and the conditions for checking them ; wheeas, furthermore, special transitional rules allo ­ wing the harmonious administration of the premium scheme in its first year of operation, should be laid down in particular owing to the different retention periods to be complied with ; Whereas option A, as set out in Article 8 ( 1 ) of the aforesaid Regulation (EEC) No 3866/92 in rela ­ tion to the granting of the premium at the time of slaughter, does not make it possible to grant the premium separately for the second age bracket, as defined in (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 391 , 31 . 12. 1992, p. 20. No L 57/20 Official Journal of the European Communities 10. 3 . 93  a declaration indicating the individual milk reference quantity assigned to the producer at the beginning of the 12-month period of application of the additional levy scheme which commences in the 1993 calendar year. If this quantity is not known on the date on which the application is lodged, it shall be notified to the competent authority as soon as possible. 2. Applications shall be subjected to administrative and on-the-spot checks similar to those specified in Commission Regulation (EEC) No 3887/92 (*). Where it is revealed that the number of animals declared to be kept exceeds the number of animals actually found, the number of rights applied for shall be reduced by the percentages laid down in Article 10 of the abovementioned Regulation. 0 OJ No L 391 , 31 . 12. 1992, p. 36. ; 6. in Article 23, 'Article 4 (5) is replaced by 'Article 4d (5) and (6)'; 7. in Article 27, the first sentence of paragraph 3 is replaced by the following : 'each producer shall be informed, as soon as possible and at the latest by 31 October 1993, of the amount of his individual ceiling, including additional rights granted pursuant to Article 4d (6) third subparagraph, of Regulation (EEC) No 805/68 .' ; 8 . in Article 29, the following indent is added : '  the number of additional rights granted to produ ­ cers pursuant to Article 4d (6), third subpara ­ graph, of Regulation (EEC) No 805/68 .' ; 9 . after Article 30, the following Article is inserted : 'Article 30a Additional rights 1 . Every producer who may be eligible for the suckler cow premium for 1993 pursuant to the first subparagraph of Article 4d (6) of Regulation (EEC) No 805/68 may, during a period to be determined by the Member State within the period 1 5 February to 1 5 May, lodge an application for the granting of addi ­ tional rights within the meaning of the third subpara ­ graph of the said Article 4d (6). Applications shall contain all necessary information, in particular :  the name and address of the producer,  the number of additional premium rights applied for,  a declaration by the producer that, from 1 January 1993, he has kept a number of eligible suckler cows equal to the number of additional rights applied for and premium rights already acquired pursuant to Article 4d (2) and (3) of Regulation (EEC) No 805/68 ,  an undertaking by the producer to keep the number of cows referred to inthe third indent until 30 June 1993 inclusive, 10. in the first paragraph of Article 37, '37 is replaced by '36' ; 1 1 . Article 58 is amended as follows :  the present text becomes paragraph 1 , and the following paragraphs are added : '2. For granting the suckler cow premium in respect of 1993, additional rights granted pursuant to the third subparagraph of Article 4d (6) of Regulation (EEC) No 805/68 shall be taken into account, even if they were granted after the lodging of the premium application. 3. For 1993, Article 24 (2) shall not apply to applications submitted pursuant to Article 4d (6) of Regulation (EEC) No 805/68.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 March 1993. For the Commission Rene STEICHEN Member of the Commission